Examiner' s Reasons for Allowance
The closest art of record is Sato, Kang, and Chaney. 
	Sato teaches a heat exchanger substantially the same as the claimed heat exchanger, however, fails to teach wherein the heat exchanger performs the method including the first and second operating stages as presently claimed.  Kang teaches wherein alumina, having the claimed specific heat capacity and thermal conductivity may be used as a packing material.   Chaney teaches a method of operating a heat exchanger as claimed, however, does not teach the heat exchanger as claimed, or wherein the first and second heat exchangers are co-flow or counter-flow heat exchangers, but rather cross-flow heat exchangers.  
Thus, Sato, Kang, and Chaney, alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention absent impermissible hindsight.  It is noted Applicant’s arguments (see p. 6-8) regarding claims 24-25 and 28-30 are found persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763